                 Case 3:19-cv-06209-BHS Document 46 Filed 11/17/20 Page 1 of 5




 1

 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6                           WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 7
     MOHAMMAD M. ASSAF,                               CASE NO. C19-6209 BHS
 8
                              Plaintiff,              ORDER DENYING PLAINTIFF’S
 9          v.                                        MOTION TO REMAND

10   PROGRESSIVE DIRECT INSURANCE
     COMPANY,
11
                              Defendant.
12

13
            This matter comes before the Court on Plaintiff Mohammad Assaf’s (“Assaf”)
14
     motion to remand. Dkt. 11. The Court has considered the pleadings filed in support of
15
     and in opposition to the motion and the remainder of the file and hereby denies the
16
     motion for the reasons stated herein.
17
                        I.   PROCEDURAL AND FACTUAL HISTORY
18          On November 7, 2019, Assaf filed a complaint against Defendant Progressive
19   Direct Insurance Company (“Progressive”) in Pierce County Superior Court for the State
20   of Washington. Dkt. 1-1. Assaf asserts a claim for breach of contract individually and
21   on behalf of a class of similarly situated individuals. Id. Relevant to the instant motion
22

23
     ORDER - 1
24
              Case 3:19-cv-06209-BHS Document 46 Filed 11/17/20 Page 2 of 5




 1   and hearing, Assaf alleges damages “in the form of the difference in the pre-accident

 2   market value of the vehicle and its market value as a vehicle repaired to industry

 3   standards.” Id., ¶ 6.5. Regarding the class, Assaf alleges that it “will have approximately

 4   2,411 class members, who will have on average damages of $1,158 per claim, and as

 5   such the amount in controversy and the recoverable damages will be no more than

 6   $2,791,938, measured at thirty days after removal, and actually less.” Id., ¶ 2.4

 7   (footnotes omitted). Notably, Assaf specifically alleged that “jurisdiction under the Class

 8   Action Fairness Act of 2005 (“CAFA”) does not exist, as the amount in controversy is far

 9   less than $5,000,000.00.” Id., ¶ 2.6.

10          On December 16, 2019, Progressive removed the matter to this Court alleging that

11   the amount in controversy exceeds $5,000,000. Dkt. 1. Progressive’s number is based

12   on findings in the related matter Kleinsasser v. Progressive Direct Ins. Co., C17-5499

13   BHS, 2018 WL 3471185 (W.D. Wash. July 19, 2018), reconsideration denied, C17-5499

14   BHS, 2018 WL 7982425 (W.D. Wash. Aug. 13, 2018). In denying the plaintiff’s motion

15   to remand, the Court found that “that the average claim value is $4,198.25.” Kleinsasser,

16   2018 WL 3471185, at *11. In this case, Progressive alleges that the amount in

17   controversy exceeds $10,000,000 by multiplying that average claim value by Assaf’s

18   alleged class size of 2,411. Dkt. 1, ¶ 17.

19          On January 14, 2020, Assaf moved to remand based on the arguments that the

20   Court rejected in Kleinsasser. Dkt. 16-1. In short, Assaf argues that the average amount

21   of each claim is $1,158 as determined by Dr. Bernard Siskin’s (“Siskin”) regression

22   model. Id. In Kleinsasser, the Court rejected this argument because “Siskin’s model is

23
     ORDER - 2
24
              Case 3:19-cv-06209-BHS Document 46 Filed 11/17/20 Page 3 of 5




 1   outdated and a poor fit for current cases” and the model “does not track the contours of

 2   Plaintiff’s complaint.” 2018 WL 3471185, at *10.

 3          On February 3, 2020, Progressive opposed Assaf’s motion and submitted evidence

 4   in support of its opposition. Dkts. 19, 20. On February 7, 2020, Assaf replied and

 5   submitted evidence in support of his reply. Dkts. 23, 24.

 6          On October 21, 2020, the Court held an evidentiary hearing. Dkt. 39. Progressive

 7   called Chris Andreolli (“Andreolli”), and Assaf called Mike Harber (“Harber”). Id. At

 8   the conclusion of the hearing, the Court set a schedule for post-hearing briefs. Id. On

 9   November 4, 2020, the parties filed supplemental responses. Dkts. 40, 42. On November

10   11, 2020, the parties filed supplemental replies. Dkts. 43, 45.

11                                       II. DISCUSSION

12          “A defendant generally may remove a civil action if a federal district court would

13   have original jurisdiction over the action.” Allen v. Boeing Co., 784 F.3d 625, 628 (9th

14   Cir. 2015). CAFA vests federal district courts with original jurisdiction over class

15   actions involving more than 100 class members, minimal diversity, and at least

16   $5,000,000 in controversy, exclusive of interests and costs. Dart Cherokee Basin

17   Operating Co. v. Owens, 135 S. Ct. 547, 552 (2014) (citing 28 U.S.C. § 1332(d)).

18                  To meet CAFA’s amount-in-controversy requirement, a defendant
            needs to plausibly show that it is reasonably possible that the potential
19          liability exceeds $5 million. As our court has noted, the amount in
            controversy is the “amount at stake in the underlying litigation.” Gonzales
20          v. CarMax Auto Superstores, LLC, 840 F.3d 644, 648 (9th Cir. 2016)
            (emphasis added) (quotation marks and citations omitted). “Amount at
21          stake” does not mean likely or probable liability; rather, it refers to possible
            liability.
22

23
     ORDER - 3
24
              Case 3:19-cv-06209-BHS Document 46 Filed 11/17/20 Page 4 of 5




 1   Greene v. Harley-Davidson, Inc., 965 F.3d 767, 772 (9th Cir. 2020). “[T]he circuits have

 2   unanimously and repeatedly held that whether remand is proper must be ascertained on

 3   the basis of the pleadings at the time of removal.” Broadway Grill, Inc. v. Visa Inc., 856

 4   F.3d 1274, 1277 (9th Cir. 2017).

 5          In this case, Assaf alleges damages “in the form of the difference in the pre-

 6   accident market value of the vehicle and its market value as a vehicle repaired to industry

 7   standards.” Dkt. 1-1, ¶ 6.5. This is consistent with Washington law because “[w]hen a

 8   plaintiff’s personal property is harmed but not destroyed, the measure of damages may be

 9   calculated as the loss in the market value of the property following the harm.” Ibrahim v.

10   AIU Ins. Co., 177 Wn. App. 504, 512–13 (2013) (citing McCurdy v. Union Pac. R.R. Co.,

11   68 Wn.2d 457, 467 (1966)). In a similar diminished value case, the Court instructed the

12   jury that it “should consider the difference between the fair cash market value of the

13   property immediately before the occurrence and its fair cash market value after it has

14   been repaired.” Van Tassel v. State Farm Mut. Auto. Ins. Co., C15-5508-BHS, Dkt. 119

15   at 17 (W.D. Wash. Jan. 22, 2020).

16          Upon review of the evidence, the Court finds that Progressive has shown that it is

17   possible that the amount in controversy exceeds $5,000,000 because the average claim

18   value could be $4,198.25. In determining this per claim amount, Andreolli implemented

19   a simple method of finding the difference between the clean retail value of a vehicle and

20   subtracting either the rough trade-in value or the average trade-in value depending on the

21   extent of vehicle damage. Dkt. 20-4, ¶¶ 19–22. This method comports with the loss in

22   fair market value of the property under Washington law. Ibrahim, 177 Wn. App. at 512–

23
     ORDER - 4
24
             Case 3:19-cv-06209-BHS Document 46 Filed 11/17/20 Page 5 of 5




 1   13. Thus, Progressive has submitted a straightforward calculation based on reasonable

 2   assumptions. LaCross v. Knight Transp. Inc., 775 F.3d 1200, 1202 (9th Cir. 2015)

 3   (“when the defendant relies on a chain of reasoning that includes assumptions to satisfy

 4   its burden of proof, the chain of reasoning and its underlying assumptions must be

 5   reasonable ones.”).

 6         Contrary to Progressive’s position, Assaf relies on a nuanced reading of his

 7   complaint, the repeatedly rejected Siskin regression analysis, and Harber’s testimony.

 8   Assaf’s first two positions were rejected in Kleinsasser, 2018 WL 3471185, at *6–11, and

 9   are similarly rejected here. Regarding Harber’s critique of Andreolli, Assaf concedes that

10   Harber “has not been disclosed to value class-wide damages” and speculates that the true

11   damages are less than one-third of Andreolli’s estimates. Dkt. 45 at 5. Notably, Assaf

12   fails to provide any evidence as to his position on the maximum possible damages. As

13   such, Assaf’s position is based on nothing more than allegations and speculation.

14   Therefore, the Court concludes that Progressive has shown that the amount in

15   controversy is possibly over $5,000,000 and that removal was proper.

16                                        III. ORDER

17         Therefore, it is hereby ORDERED that Assaf’s motion to remand, Dkt. 11, is

18   DENIED.

19         Dated this 17th day of November, 2020.

20

21

22
                                              A
                                              BENJAMIN H. SETTLE
                                              United States District Judge

23
     ORDER - 5
24
